DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 7, 11, and 14-15 recites the term “if”. Examiner suggests applicant to amend to “when” because the term “if” would rise a question of whether the statement occurs or not. For example, claim 14 recites “a set of instructions, if performed by one or more processors”, such recitation would rise question in the case if the set of instructions is not performed by one or more processor.

Response to Amendment
This Office Action is responsive to Applicant’s appeal brief filed on 07/27/2022. Claims 1-26 are remain pending. 

Response to Arguments
In responsive to Applicant’s argument for rejection under 35 U.S.C. 101 on appeal brief on page 7-8, “the claims when read in view of the specification [0048-0051] integrates any alleged judicial exception into a practical application in such a manner that imposes a meaningful limit on the judicial exception. Specifically, … by doing this, floating point operations can be performed on integer based hardware instead of having to convert the floating point number to integers and/or have to replace the integer based hardware with floating point hardware”.
Examiner respectfully disagrees because under step 2A prong two, the additional elements may have integrated the exception into a practical application when an additional element reflects an improvement in the functioning of a computer or an improvement to other technology or technical field, an additional element implements a judicial exception in conjunction with a particular machine or manufacture that is integral to the claim, or an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. However, the claim as recited in claim 1, for example, recites a processor comprises one or more arithmetic logic units (ALUs), which is recited at high level generality, such as a generic system performing a generic computer function. Such element fails to provide a meaningful limitation on the claim invention, and amount to no more than mere instructions to apply the exception using generic computer element under step 2A prong two. 

In responsive to Applicant’s argument for rejection under 35 U.S.C. 101 on appeal brief on page 8, “the Office indicates that the claims are simply directed to “performing a generic computer function such as performing addition on two floating point number” and nothing else, and thus, fails to provide an analysis beyond what is currently claimed. However, for example, the elements of claim 1 recite “one or more arithmetic logic units (ALUs). While Appellant acknowledges that the mere recitation of computer hardware is not sufficient for patent eligibility under 35 U.S.C. 101, the elements of amended claim 1 recite an innovative solution to a technical problem specifically tied to the recited hardware, namely, that the ALUs are to “cause a first floating point number to be adjusted to be inside a specified range” such that “[the first floating point number is to be shifted based, at least in part, on adding the first floating point number to a second floating point number that is proportional to a size of the first floating point number. “ in other words, Appellant’s claims recite circuitry that perform specific, inventive operations that allow operations to be performed more efficiently that was previously possible. Hence, it is clear that the claim does not simply recite features “analogous to mathematical concepts” as the claim recites more than that”.
Examiner respectfully disagrees because the one or more ALUs are the additional elements under step 2A prong 2, and the Office indicated that a processor and one or more ALUs are recited at high level generality, such as a generic system performing a generic computer function. Furthermore, Any purported innovative solution is directly from the abstract idea, not a technological solution. In another word, the inventive concept to a solution must be rooted in the technology, not in the mathematical algorithm, or abstract idea. Thus, the additional elements recited in the claim, such as one or more ALUs fail to provide a meaningful limitation on the claim invention and amount to no more than mere instruction to apply the exception using generic computer elements claim. Additionally, any arguably improvement is directly from the result of performing the mathematical algorithm to represent floating point number as integer to be performed more efficiently., not an improvement in technological environment.

Applicant further argues on Appeal Brief page 8-9, “Appellant submits that the claims recite elements that integrate the exception into a practical application. For example, claim 1 involves a set of technical operations, including operations for “one or more arithmetic logic units (ALUs) … Therefore, claim 1 as a whole and when read in view of the specification (see at [0048] – [0051], integrates any alleged judicial exception into a practical application in such a manner that imposes a meaningful limit on the judicial exception.”
Examiner respectfully disagrees because claim 1 as a whole does not recite additional element that would integrate the judicial exception into a practical application. Examiner has considered under step 2A prong two the processor and ALUs are rejected at high level of generality, i.e. as a generic system performing a generic computer function such as first floating point number to be adjusted to be inside a specified range and to be shifted based, at least in  part, on adding the first floating point number to a second floating point number, and under step 2B, the additional elements in the claim amount to no more than mere instructions to apply the exception. Thus, the claim does not provide an inventive concept that is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and fails to ensure the claim as a whole amount to significantly more than the judicial exception itself.

Applicant further asserted on Appeal Brief on page 9, “Further, the similarities between Example 41 from the 2019 Revised Guidance and the claim would render the claims non-abstract… Example 41 involves transforming a plaintext word signal to one or more message block work signals and further encoding and transmitting it".
Examiner respectfully disagrees because Example 41 is not similar to the instant claim and is not comparable because the claim in example 41 recites additional elements such as receiving the plaintext word at the first computer terminal, transmitting the encoded signal to the second terminal over a communication channel. Example 41 recites first computer terminal, second computer terminal, communication channel and how the data are receiving and transmitting between the terminal, which is more than just "one or more arithmetic logic units" performing mathematical operation.

Applicant’s arguments, see Appeal Brief, filed 07/27/2022, with respect to the rejection(s) of claim(s) 1-26 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). See the rejection under 35 U.S.C. 112 below.

Claim Objections
Claim is objected to because of the following informalities:
Claim 19 line 4 , "the integer value" should be "an integer value" because there is lack of antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10 and 12-13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 line 1; claim 12 line 1  “further comprising one or more computers having one or more processors”. It is unclear whether “one or more computers having one or more processors” is the same as antecedently recited in claim 8 or different. For purpose of prior art examination, Examiner interpreted the limitation as “the one or more computers having one or more processors”. Dependent claim is also rejected for inheriting the same deficiencies in which claims it depends on.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 10 and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 recites "the system of claim 9… adjust the first floating point number to be inside of the specified range by adding a specific integer value to the integer value." Claim 9 recites “the first floating point number represents an integer value between the specified range”. Accordingly, claim 10 requires the first floating point number between the specified range and adjust the first floating point number to be inside of the specified range by adding specific integer value to the integer value. However, the specification fails to provide support for the first floating point number between the specified range and adjust the first floating point number to be inside the specified range by adding a specific integer value to the integer value. The specification provides support for [0054] when X is in range of 2^23 <= X <= 2^24 and stored as a floating point number f = X, then f is adjusted using ROUND (X-2^23) and when [0060] the floating point number 85.125 is detected to be outside of the range, then 85.125 is adjusted to be inside by adding 2^23. Therefore, the specification does not provide support for the first floating point number between the specified range and adjust the first floating point number to be inside the specified range by adding a specific integer value to the integer value.
Claim 24 recites "applying an operation, on floating point hardware, to a result of adding a second integer value to the first floating point number". The specification [0069] describes extracted integer value is converted back to floating point number 512 to be further use on floating hardware as illustrated in figure 6, GPU applies an instruction to recast extracted integer value to a floating point number by first adding 2^23 + 2^22 to a floating point representation of extracted integer value (which is the shifted first floating point). However, the claim recites "adding a second integer value to the first floating point number (which is the original first floating point number). Thus, the specification fails to describe the step of applying an operation to a result of adding a second integer value to the first floating point number on floating point hardware. Claim 26 recites similar limitation as “the result of adding the second integer value and the first floating point number”, Accordingly claim 26 is rejected for the same reasons. Dependent claims are also rejected for inheriting the same deficiencies in which claim they depend on.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite "machine-readable medium", under broadest reasonable interpretation (BRI), such recitation covers an ineligible signal per se unless defined otherwise in the specification as filed. The specification defines “a computer-readable storage medium” is a non-transitory computer readable storage medium that excludes transitory signals (e.g., a propagating transient electric or electromagnetic transmission) in paragraph [0501] of the specification. However, the specification does not define “a machine-readable medium”. Accordingly, under BRI, machine readable medium in view of the state of the art covers signal per se. Thus, a claim to machine readable medium is ineligible unless amended to avoid the ineligible signal embodiment.

Claim are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

	Regarding claim 1, recites a processor to cause a first floating point to be adjusted to be inside a specified range and to be shifted based on adding the first floating point to another floating point that is proportional in size.
	Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). The claim recite a first floating point number to be adjusted to be inside of a specified range and to be shifted based on adding the first floating point number to a second floating point number that is proportional to the size of the first floating point number. Such limitation explicitly cover mathematical calculations, relationship, and/or formula i.e. performing addition, see at least figure 3 [0060] discloses one embodiment of adding 2^23 to the original number results in a shifted number that fall between a defined range. [0060] in at least one embodiment, the number 85.125 is determined to be outside of the range and is adjusted by adding 2^23. Therefore, the claim include limitations that fall within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites a processor comprises one or more arithmetic logic unit (ALU) to perform the abstract idea. However, the processor and ALUs are recited at a high level of generality, i.e., as a generic system performing a generic computer function such as performing addition on two floating point number. Such element fails to provide a meaningful limitation on the claim invention, and amount to no more than mere instructions to apply the exception using generic computer element. Thus, the claim is directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to the step 2A prong two, the additional elements in the claim amount to no more mere instructions to apply the exception. Thus, the claim does not provide an inventive concept that is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and fails to ensure the claim as a whole amount to significantly more than the judicial exception itself. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Regarding claim 2, further recites adjusting the first floating point number to represent an integer value between the specified range, such limitation cover the mathematical concepts of adjusting the first floating point to represent an integer by adding a value. The claim does not recite any additional element that would integrate the judicial exception into a practical application under step 2A and provide an inventive concept that is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and fails to ensure the claim as a whole amount to significantly more than the judicial exception itself under step 2B. Accordingly, the claim is not patent-eligible.

 Regarding claim 3 , further recites identifying a subset of bits of the shifted first floating point number, in binary format, to encode an approximation of an integer value, such limitation cover the mathematical concepts of identify the end bits to approximate an integer value. The claim does not recite any additional element that would integrate the judicial exception into a practical application under step 2A and provide an inventive concept that is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and fails to ensure the claim as a whole amount to significantly more than the judicial exception itself under step 2B. Accordingly, the claim is not patent-eligible.

 Regarding claims 4, 12, and 23 recite an instruction associated with an API model to extract a specific byte from the mantissa bits. However, this element is recited at high level of generality, i.e. a generic computer decoding to extract certain bits from the input, such limitation fails to provide a meaningful limitation on the claimed invention, and amount to no more than mere instructions to apply the exception using generic computer component. Mere instructions to apply an exception using generic computer component fails to integrate the claim into a practical application under Prong Two of Step 2B, and cannot provide an inventive concept under step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

Regarding claim 5-6, and 13 recite the shifted first floating point number is input to an integer hardware to perform operation such as an integer matrix multiple accumulate instruction. Integer hardware is recited at high level of generality, i.e. a generic computer element executes an instruction to perform multiply and accumulate on the input. Such limitation fails to provide a meaningful limitation on the claimed invention, and amount to no more than mere instructions to apply the exception using generic computer component. Mere instructions to apply an exception using generic computer component fails to integrate the claim into a practical application under Prong Two of Step 2B, and cannot provide an inventive concept under step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

Regarding claim 7, further recites wherein if: the first floating point number is single precision, the second floating point number is a representation of a second integer value and the size of the second floating point number includes at least one mantissa bit more than the first floating point number; or the first floating point number is double precision, the second floating point number is a representation of a third integer value and the size of the second floating point number includes at least one mantissa bit more than the first floating point number, such limitation cover the mathematical concepts of representation single or double precision of first floating point number having size proportional to the size of the second floating point number. The claim does not recite any additional element that would integrate the judicial exception into a practical application under step 2A and provide an inventive concept that is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and fails to ensure the claim as a whole amount to significantly more than the judicial exception itself under step 2B. Accordingly, the claim is not patent-eligible

Regarding claims 8, 14, and 20, recite a system, a product, and a method, respectively, corresponding to the system claim 1. Thus, they are rejected for the same reasons as claim 1. 
Regarding claims 9-11, 15-19, 21-22, and 24-26 recite further limitations that are abstract mathematical concepts without reciting any additional elements that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5-6, 8-9, 11, 14-18, 20-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gopal (US - 9535706) in view of Hecker (NPL – Let’s get to the (floating) point).

Regarding claim 1, Gopal teaches A processor (Gopal, figure 12A shows a block diagram of the processor [i.e. the processor]), comprising: 
one or more arithmetic logic units (ALUs) (Gopal, figure 12B column 26 line 65 – column 27 line 10, shows an expanded view of part of the processor in figure 12A, that comprises the 16 wide ALU 2628 [i.e. one or more ALUs], which executes one or more of integer, single precision and double precision, and the numeric conversion 2622A-B to perform numeric converting)
Gopal does not explicitly teach a first floating point number to be adjusted to be inside of a specified range and to be shifted based, at least in part, on adding the first floating point number to a second floating point number that is proportional to the size of the first floating point number.  
However, Hecker teaches a technique to represent an integer using floating point representation. Hecker discloses a first floating point number to be adjusted to be inside a specified range and to be shifted based, at least in part, on adding the first floating point number to a second floating point number (Hecker, page 22 section “Conversions”, left column and middle column, 8.75 as shown in figure 2 is an IEEE single precision value [i.e. first floating point number], add 2^23 [i.e. a second floating point number], the 8.75 mantissa is shifted down by 23-3 = 20 bits. Since 8.75 + 2^23 is represented as an IEEE single precision format, the IEEE single precision format has a resultant specified range of positive value 1.175494351 x                         
                            
                                
                                    10
                                
                                
                                    -
                                    38
                                
                            
                        
                      to 3.402823466 x                         
                            
                                
                                    10
                                
                                
                                    38
                                
                            
                        
                     [i.e. a specified range]. Thereby the first floating point number is adjusted to be inside this specified range, and is shifted)  that is proportional to the size of the first floating point number (Hecker, page 22, middle column, section “Conversions”, illustrates the floating point field of single and double precision in table 2, wherein 2^23 is represented by single precision, thereby the size is to be proportional to the first floating point number).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the numeric conversion of Gopal to use the technique disclosed in Hecker to change the bit representation of a floating point number until it’s the same as an integer’s bit representation and read it just like a normal integer to perform the SIMD integer multiply accumulate operation using the multiply accumulate unit. This modification would have been obvious because as recognized by Hecker in section “conversions”, performing floating point to integer conversion is very slow on some processor, and instruction stalls the floating point pipeline and integer pipeline, so that no other instructions can execute until the store is finished, thus by using the technique disclosed by Hecker, it would speed-up the system because integer can be represented by floating point after manipulation the bit.

Regarding claim 2, the combined system of Gopal in view of Hecker discloses the processor of claim 1, further comprising adjusting the first floating point number to represent an integer value between the specified range (Hecker, page 22 section “Conversions”, 8.75 as shown in figure 2 is an IEEE single precision value [i.e. first floating point number], add                         
                            
                                
                                    2
                                
                                
                                    23
                                
                            
                        
                     [i.e. adjusting the number] that is between 1.175494351 x                         
                            
                                
                                    10
                                
                                
                                    -
                                    38
                                
                            
                        
                      to 3.402823466 x                         
                            
                                
                                    10
                                
                                
                                    38
                                
                            
                        
                     [i.e. the specified range], 8.75 mantissa is shifted-down by 20, leaving just 1000 for the 8 [i.e. an integer value]).

Regarding claim 3, the combined system of Gopal in view of Hecker discloses the processor of claim 1, further comprising identifying a subset of bits of the shifted first floating point number, in binary format, to encode an approximation of the integer value (Hecker, page 22, section “Conversions” middle column, the 8.75 mantissa is shifted down by 23-3 = 20, leaving just the 1000 for the 8).

Regarding claim 5, the combined system of Gopal in view of Hecker discloses the processor of claim 3, including the subset of bits of the shifted first floating point number, in binary format (Hecker, section “Conversions” middle column the 8.75 mantissa is shifted down by 23-3 = 20, leaving just the 1,000 for the 8), but the combined system of Gopal in view of Hecker does not explicitly disclose the bits is processed as input to integer hardware configured to perform operations on integer values. However, another embodiment of Gopal discloses the bits is processed as input to integer hardware configured to perform operations on integer values (Gopal column 3, line 15-19, a new instruction to perform one or more multiply-accumulate operations in response to a SIMD instruction. Column 1 line 7-11, embodiments of the invention relate to instruction processing apparatus to process 4 operand SIMD integer multiply accumulate instructions. column 4 line 32-34 execution unit 203 may represent many kinds of execution unit such as ALUs, integer units, and column 4 line 56-64, figure 2 shows execution unit 203 comprises the multiply accumulate unit 204 [i.e. integer hardware] to perform the integer multiply accumulate operation).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the processor in figure 12 of Gopal to include the structure of processor comprising an execution units to perform SIMD integer multiply accumulate operations as illustrated in figure 2 of Gopal. This modification would have been obvious because figure 2 of Gopal disclose processor core that may be implemented in different processors. Furthermore, having a processor includes execution units to perform SIMD operations would increase the performance or calculation because such processor processes multiple data elements at the same time with a single instruction.

Regarding claim 6, the combined system of Gopal in view of Hecker discloses the processor of claim 5, including the operations include applying an integer matrix multiply accumulate (IMMA) instruction on integer hardware (Gopal, column 4 line 56-64, figure 2 shows the multiply accumulate unit 204 [i.e. integer hardware] to perform the SIMD (single instruction multiple data) integer multiply accumulate operation [i.e. IMMA instruction]. SIMD allows the performance of one or more multiply-accumulate operations in parallel using a single instruction).  
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the processor in figure 12 of Gopal to include the structure of processor comprising an execution units to perform SIMD integer multiply accumulate operations as illustrated in figure 2 of Gopal. This modification would have been obvious because figure 2 of Gopal disclose processor core that may be implemented in different processors. Furthermore, having a processor includes execution units to perform SIMD operations would increase the performance or calculation because such processor processes multiple data elements at the same time with a single instruction.

Regarding claims 8, 14, and 20, they recite a system, a product, and a method claims, respectively, that are corresponding to the system claim 1. Thus, they are rejected for the same reasons as claim 1.

Regarding claim 9, the combined system of Gopal in view of Hecker discloses the system of claim 8, wherein the first floating point number represents an integer value between the specified range (Hecker, page 22 section “Conversions”, the integer portion of floating point 8.75 represents 8 between 1.175494351 x                         
                            
                                
                                    10
                                
                                
                                    -
                                    38
                                
                            
                        
                      to 3.402823466 x                         
                            
                                
                                    10
                                
                                
                                    38
                                
                            
                        
                     [i.e. the specified range]) because 8 = 1000 after normalized 1.000 x 10^3, after applying the bias of 127, the exponent is 130, which represented as 10000010)

Regarding claim 11, the combined system of Gopal in view of Hecker discloses The system of claim 9, wherein if: the first floating point number is single precision and representative of an unsigned integer value, the second floating point number is a representation of a second integer value; or the first floating point number is single precision and representative of a signed integer value, the second floating point number is a representation of a third integer value that is a midpoint between the specified range (Hecker, page 22 section “Conversions” figure 2 shows 8.75 as a IEEE single precision value and 8.75 is unsigned integer value, Hecker discloses this trick works for positive numbers .                         
                            
                                
                                    2
                                
                                
                                    23
                                     
                                
                            
                        
                    is the second floating point representing a second integer value).

Regarding claim 15-17, recite product claims, respectively, that are corresponding to the system claims 2 and 3 . Thus, they are rejected for the same reasons as claim 2 and 3 .

Regarding claim 18, the combined system of Gopal in view of Hecker discloses the machine readable medium of claim 15, wherein the shifted first floating point number does not include bits representing decimal portion of the integer value (Hecker, page 22 section “Conversions”, when the 8.75 mantissa is shifted down by 20, leaving just the 1000 for the 8 because we shift .75 off the end of the single precision mantissa, assuming we’re truncating towards zero).

Regarding claim 21, recites method claim that would be practiced by system claim 9. Thus, it is rejected for the same reasons.

	Regarding claim 23, the combined system of Gopal in view of Hecker discloses the method of claim 20, further comprising applying an instruction to extract a subset of bits associated with the shifted first floating point number in binary representation representing an approximation of the integer value (Hecker, page 22 section “Conversions” the 8.75 mantissa is shifted down by 23-3 = 20, leaving just the 1000 for the 8. Thus, the last 4 bit is extracted to represent the integer value of 8).

	Regarding claim 24, the combined system of Gopal in view of Hecker disclose the method of claim 21, including applying an operation, on floating point hardware (Gopal, figure 12b, the 16 wide ALU 2628, executes on single precision float and double precision float instructions, any one of the single and double precision float instruction corresponding to an operation. Thus, the ALU 2628 acts as floating point hardware), to the result of adding a second integer value to the first floating point number (Hecker, section “conversions” adding 8.75 [i.e. first floating point number to                         
                            
                                
                                    2
                                
                                
                                    23
                                
                            
                        
                     [i.e. a second integer value] to generate single precision result).

Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gopal in view of Hecker as applied to claims 1 and 20 above, and further in view of Langhammer - (US 20180121168).

Regarding claim 7, the combined system of Gopal in view of Hecker discloses the processor of claim 1, wherein if: the first floating point number is single precision ((Hecker, section “conversion” 8.75 as shown in figure 2 is an IEEE single precision value). Hecker further discloses the second floating point number is representation of a second integer (Hecker, section “conversion” floating point number representation of 2^23), but the combined system does not teach the size of the second floating point number includes at least one mantissa bit more than the first floating point number; or -167-the first floating point number is double precision, the second floating point number is a representation of a third integer value and the size of the second floating point number includes at least one mantissa bit more than the first floating point number. However, Langhammer discloses an adder that perform mixed precision arithmetic operation, also teaches a size of a second floating point number includes at least one mantissa bit more than the first floating point number (Langhammer, figure 3 illustrates [0092] an adder 304 that perform addition for the signal 379 [i.e. a first floating point number] may operate on a second floating precision (e.g. single precision), and [0092] the output of adder 303 operates on first floating point precision (e.g. double precision) [i.e. second floating point number having at least one mantissa bit than the first floating point number]. [0094,0096] a case function circuit 350 may convert the output of adder 303 from first floating point precision to second floating point precision, for example double precision to single precision in a down conversion) 
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the combined system of Gopal in view of Hecker to have a cast function that converts double precision to single precision prior to perform addition in Hecker in the case when 2^23 is represented as double precision. This modification would have been obvious because both Langhammer and Hecker disclose method for adding two floating point numbers and Gopal’s ALUs support executing double and single precision. This modification would allow the system to execute mixed precision arithmetic operation, thereby increases the system’s flexibility. 

Regarding claim 22, recites a method claim that is corresponding to the system claim 7. Thus, it is rejected for the same reasons as claim 7.

10. 	Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gopal in view of Hecker as applied to claim 8 above, and further in view of Taborn – US 5550767.

Regarding claim 10, the combined system of Gopal in view of Hecker discloses the system of claim 9, further comprises one or more computers having one or more processors to further adjust the first floating point number to be inside of the specified range by adding a specific integer value to the integer value (Hecker, section conversion, 8.75 as shown in figure 2 is an IEEE single precision value, add 2^23. Since 8.75 + 2^23 is represented as an IEEE single precision format, the IEEE has a resultant specified range of positive value, wherein the specified range that can be represented is 1.175494351 x                         
                            
                                
                                    10
                                
                                
                                    -
                                    38
                                
                            
                        
                      to 3.402823466 x                         
                            
                                
                                    10
                                
                                
                                    38
                                
                            
                        
                     [i.e. a specified range]. Thereby the first floating point number is adjusted to be inside this specified range), but the combined system does not explicitly teaches determine whether the first floating point number is outside of the specified range. However, Taborn discloses determine whether the first floating point number is outside of the specified range (Taborn, figure 1 column 3 line 1 – 11, claim 8,  illustrates an underflow or overflow detector to determine whether there is an underflow or overflow occurs [i.e. determine whether first floating point number is outside of the specified range] when the value is too small or too large for the single precision to represent)
	It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the combined system of Gopal in view of Hecker to include an underflow or overflow detector as disclosed in Taborn to detect if the values is outside of the range to be represent single precision. This modification would have been obvious because Gopal in view of Hecker and Taborn disclose system to operate on floating point number and as recognized by Taborn (column 3 line 1-11), those skilled in the art will recognized that underflow/overflow detector 10 may be implemented in any floating point unit because an implementation of a floating point unit has to develop the signals input into underflow/overflow detector regardless of whether the floating point unit includes underflow/overflow detector 10. Furthermore, the system having an underflow/overflow detector ensures the result is correctly calculated, thereby increasing the accuracy in calculation.

Claim 4, 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gopal in view of Hecker as applied to claims 1, 8, 14 above, and further in view of Aljammaz (US - 20120284691).

Regarding claim 4, the combined system of Gopal in view of Hecker discloses the system of claim 3, including the subset of bits of the shifted first floating point number is identified, in binary format, by extracting the end bits from a plurality of mantissa bits of the shifted first floating point number (Hecker, section “conversion” adding 8.75 to                         
                            
                                
                                    2
                                
                                
                                    23
                                
                            
                        
                    , the 8.75 mantissa is shifted down by 23-3 = 20, leaving just the 1000 [i.e. subset of bits] to represent value of 8. That 8.75 is represented in single precision of 32 bits or 4 bytes, and the representation of 8 only requires 4 bits)
The combined system of Gopal in view of Hecker does not explicit teaches the extraction by applying an instruction associated with API model to extract a specific byte 
However, Aljammaz teaches an approach to identify binary code by applying an instruction associated with an application programming interface (API) model to extract byte from the sequence of binary code (Aljammaz, [0026] figure 3 shows the instruction extraction module, that may extract binary code, the instruction extraction module extract certain byte from the binary codes. The instruction extract module may treat assembly instructions of an API).  
	It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system of Gopal in view of Hecker to have the instruction extraction module to extract byte, as disclosed by Aljammaz, from the floating point mantissa as disclosed in Hecker since Hecker discloses single precision of 32 bit that can be represented in 4 bytes and Hecker illustrates 1000 to represent a value 8, but can also be represented as 00001000 to also represent 8. This modification would have been obvious because all the claimed elements were known in the prior art, as Hecker discloses a mathematical algorithm to identify and extract bits from mantissa to represent the integer value and Aljammaz discloses extracting byte using instruction associated with the API and since the method of extracting byte from mantissa is not dependent on the operation of the other elements of claims and the combination would have yielded predictable results to one of ordinary skill in the art, which is extract byte from the mantissa. See MPEP 2141(III)(A) Combining prior art elements according to known methods to yield predictable results.

	Regarding claims 12 and 19, recite a system and a product claims corresponding to the system claim 4. Thus, they are rejected for the same reasons as claim 4.

	Regarding claim 13, the combined system of Gopal in view of Hecker further in view of Aljammaz discloses the system of claim 12, including the extracted subset of bits, in binary representation, (Hecker, page 22 section “Conversions” when adding 8.75 to                         
                            
                                
                                    2
                                
                                
                                    23
                                
                            
                        
                    , the mantissa is shifted down by 20 bit, leaving just the 1000 for the 8), but the combined system of Gopal in view of Hecker further in view of Aljammaz does not teach the bits is used as input for integer matrix multiple accumulate (IMMA) operations performed on integer hardware. However, another embodiment of Gopal teaches the bits is processed as input for integer matrix multiple accumulate (IMMA) operations performed on integer hardware (Gopal, column 4 line 56-64, figure 2 illustrates the execution units 203 comprises the multiply accumulate unit 204 [i.e. integer hardware] to perform the SIMD (single instruction multiple data) integer multiply accumulate operation [i.e. IMMA instruction]. SIMD allows the performance of one or more multiply-accumulate operations in parallel using a single instruction).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the processor in figure 12 of Gopal to include the structure of processor comprising an execution units to perform SIMD integer multiply accumulate operations as illustrated in figure 2 of Gopal. This modification would have been obvious because figure 2 of Gopal disclose processor core that may be implemented in different processors. Furthermore, having a processor includes execution units to perform SIMD operations would increase the performance or calculation because such processor processes multiple data elements at the same time with a single instruction.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gopal in view of Hecker as applied to claim 20 above, and further in view of Bagshaw (YouTube video – literal eq #1 1) a = b + c Solve for b).

Regarding claim 26, the combined system of Gopal in view of Hecker discloses the invention as in the parent claim above, including adding the second integer value and the first floating point number (Hecker, section “conversion”, adding 8.75 [i.e. first floating point] to                 
                    
                        
                            2
                        
                        
                            23
                        
                    
                
             [i.e. second integer value]). The combined system of Gopal in view of Hecker does not explicitly teach the second integer value is subtracted from a third floating point representing the result of adding the second integer value and the first floating point number.
However, Bagshaw teaches a basic mathematical method to solve for a literal equation, that discloses the method of subtracting a value (a) from the result (c) of adding the value (a) to a second value (b) (Bagshaw, from 0:51-1:36, solving for b of the literal equation, a [i.e. second integer value] + b [first floating point number] = c [i.e. third floating point number]. b = c – a).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to use the method of solving literal equation b = c – a as disclosed by Bagshaw to subtract the second integer value from the third floating point number representing the result to get back to the first floating point as disclosed in Hecker. Using the technique of solving literal equation as disclosed by Bagshaw to obtain the original number would have been obvious to one of ordinary skill in the art because the reference Bagshaws contains comparable method that was improved in the same way as the claimed invention, and the technique would apply to Hecker in the same way and the result would have been predictable, such as performing subtraction to obtain the original number. See MPEP section 2141(III)(C) use of known technique to improve similar devices (method, or product) in the same way. 

Allowable Subject Matter
Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Applicant claims for a method comprising: adjusting a first floating point number to be inside a predetermined range and shifting the first floating point number based, at least in part, on adding the first floating point number to a second floating point number that is proportional to a size of the first floating point number, wherein the first floating point number is determined based at least in part on identifying that the first floating point number represents an integer value between the predetermined range, further comprising applying an operation, on floating point hardware, to a result of adding a second integer value to the first floating point number,  wherein the second integer value represents a midpoint value between the predetermined range.
The primary reasons for indication of allowable subject matter is the limitation in combination of limitations, adding a second integer value to the first floating point number, wherein the second integer value represents a midpoint value between the predetermined range because the interpreted predetermined range is 1.175494351 x             
                
                    
                        10
                    
                    
                        -
                        38
                    
                
            
          to 3.402823466 x             
                
                    
                        10
                    
                    
                        38
                    
                
            
        , which is the range that can be represented in positive value in the IEEE single precision format, the prior art of record does not teaches an integer that is midpoint between such range, and there is no motivation to add such midpoint to the first floating point number because such result would not be correct or used for representing an integer value. 
Gopal – US 9535706
Gopal discloses system having a processor comprising a plurality of arithmetic logic units as illustrated in figure 12A and 12B which executes one or more of integer, single precision and double precision, and the numeric conversion 2622A-B to perform numeric converting. However, Gopal does not explicitly disclose adding a second integer value to the first floating point number, wherein the second integer value is a midpoint value between the predetermined range.
Hecker – NPL Let’s Get to the Floating Point
Hecker disclose a mathematical algorithm to change the bit representation of a floating point number until it’s the same as an integer’s bit representation and read it like a normal integer. In section “conversion”, Hecker discloses a method for adding 2^23 to 8.75, which shifted the mantissa down by 20 bits. leaving the 1000 to represent the 8, and the fraction portion 0.75 is truncated to 0 and when read in there resulting single precision, the original number 8.75 is converted to an integer 8. However, Hecker does not explicitly recite adding a second integer value to the first floating point number, wherein the second integer value represents a midpoint value between the predetermined range.  
Taborn – US 5550767 
Taborn discloses a system having an underflow/overflow detector to detect whether the floating point number is overflow or underflow, which determines whether the floating point is inside the predetermined range to correctly represent the single precision floating point number. Taborn further discloses those skilled in the art will recognize that underflow/overflow detector 10 may be implemented in any floating point unit because an implementation of a floating point unit has to develop the signals input into underflow/overflow detector 10 regardless of whether the floating point unit includes underflow/overflow detector 10. However, Taborn does not explicitly discloses adding a second integer value to the first floating point number, wherein the second integer value represents a midpoint value between the predetermined range.  
Langhammer – US 20180121168
Langhammer discloses a system of performing mixed precision floating point number, comprising a cast function to convert first floating point precision to second floating point precision to perform the addition as discloses in figure 3. However, Langhammer does not explicitly discloses adding a second integer value to the first floating point number, wherein the second integer value represents a midpoint value between the predetermined range.  
Aljammaz – US 20120284691
Aljammaz discloses the instruction extraction module, that may extract binary code, the instruction extraction module extract certain byte from the binary codes. The instruction extract module may treat assembly instructions of an API. However, Aljammaz does not explicitly discloses adding a second integer value to the first floating point number, wherein the second integer value represents a midpoint value between the predetermined range.  
Therefore, none of the closest found prior art discloses the limitation required in claim 25, thus, claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 101
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764
                                                                                                                                                                                                       /JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182